Case 1:20-cr-00233-JFK Document 34 Filed 08/24/20 Page 1 of 2

 

 

 

 

|fUspc spny |

| DOCUMENT

ELECTRONICALLY FILED |

UNITED STATES DISTRICT COURT ADOC #: i
nee nee xP DATE PILED:

 

 

UNITED STATES OF AMERICA,

. No. 20 Cr. 233 (JFK)
-against-—

MILESH TALREJA, ORDER

Defendant.

JOHN F. KEENAN, United States District Judge:

On March 26, 2020, Defendant Milesh Talreja entered a plea
of guilty in Magistrate’s Court to an information charging him
with one count of bank fraud. The Court accepted Talreja’s plea
on April 16, 2020, and scheduled his sentencing for September
14, 2020. on June 21, 2020, the Government informed the Court
that Talreja had removed his GPS monitor and fled. The
following day, the Court issued a bench warrant for his arrest.
To date, Talreja’s whereabouts are unknown and he remains a
fugitive from justice.

On August 18, 2020, Talreja’s counsel of record (“Defense
Counsel”) filed a letter motion to withdraw. Defense Counsel
explained that they have had limited communication with Talreja,
he has proceeded with a course of action contrary to their
advice, and Talreja has asked Defense Counsel to file the
instant motion to withdraw.

On August 19, 2020, the Government filed a letter opposing

Defense Counsel’s request on the grounds that the fugitive

 
Case 1:20-cr-00233-JFK Document 34 Filed 08/24/20 Page 2 of 2

disentitlement doctrine bars Talreja from seeking relief from
the Court while refusing to submit to its jurisdiction, Molinaro
vy. New Jersey, 396 U.S. 365, 366 (1970), and because discharging
Defense Counsel would leave Talreja unrepresented in his own
criminal case.

The Court agrees with the Government. Accordingly, Defense
Counsel’s motion to withdraw is DENIED. Defense Counsel shall
remain Talreja’s counsel of record until such time as Talreja
returns to the Court.

SO ORDERED.

Dated: New York, New York . Le
August 24, 2020 Ht 1) NC Lu ber/

Vv John F.’ Keenan
United States District Judge

 
